Citation Nr: 1217545	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran served on active duty from May to September 1990 and from June to July 2003, with additional service in the Air Force Reserves and Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2011 for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current right ear hearing loss disability.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for right ear hearing loss disability in December 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examiner physically evaluated the Veteran, reviewed the claims file, and rendered a medical opinion with reasons.  This examination was therefore adequate.  Except for any records from Dobbins Air Force Base, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The records from Dobbins and notification to the Veteran concerning the unavailability of service treatment records from Dannelly Air Field are not necessary, as these records were from before the claim period and the evidence shows that the Veteran does not have a current right ear hearing loss disability, and so service connection can not be granted because of this reason alone.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the law does not require a useless act).  Except for not attempting to obtain records from Dobbins Air Force Base or notifying the Veteran concerning attempts to obtain records from Dannelly Air Field, the RO complied with the Board's October 2011 remand by examining the Veteran in December 2011 and readjudicating the claim.  

VA has therefore sufficiently complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time as to the claim for service connection for right ear hearing loss.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

After carefully reviewing the evidence, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  No right ear hearing loss disability meeting the rating criteria of 38 C.F.R. § 3.385 has been shown during the rating period.  Additionally, a VA examination was conducted in December 2011.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
10

The speech recognition score, using the Maryland CNC test, was 96 percent in the right ear.

Based on the evidence, the Board concludes that the Veteran does not have a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  None of his right ear auditory thresholds was 40 decibels or greater in December 2011, and there were not at least 3 thresholds that were 26 decibels or greater.  Additionally, the Veteran's speech recognition for his right ear was not less than 94 percent.  In light of this, it is not possible to grant service connection for right ear hearing loss disability.  There must be a current hearing loss disability and a relationship between it and service in order to grant service connection.  In the absence of a current right ear hearing loss disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for right ear hearing loss disability is denied.


REMAND

In October 2011, the Board remanded the case to the RO to have it develop the Veteran's claim.  Not all of the action requested by the Board has been performed by the RO.  Accordingly, remand for corrective action is required.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the RO failed to notify the Veteran that his service treatment records from Dannelly Air Field in Montgomery, Alabama, were not obtained, failed to explain the efforts taken to obtain them, and failed to describe further action to be taken.  This had been requested by the Board.  

Furthermore, the RO failed to request any service treatment records from Dobbins Air Force Base, Georgia 30069, concerning the Veteran while he was a member of the 94th Services Squadron from 1990 to 1997, or to notify him as outlined in the paragraph above, if they are unable to be obtained.  This had been requested by the Board.  

The VA examination which was conducted in December 2011 was to occur after any additional relevant records from Dannelly Air Field and Dobbins Air Force Base were obtained.  Accordingly, if any relevant records are obtained as a result of this remand, another VA examination or an opinion from the examiner who examined the Veteran in December 2011 should be obtained, as indicated below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Directly contact Dobbins AFB, Georgia 30069 and obtain any service treatment records of the Veteran while a member of the 94th Services Squadron from 1990 to 1997.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.  

If the RO is unsuccessful in obtaining complete service treatment records, it should follow appropriate VA procedures to rebuild or reconstruct them.  Documentation of these efforts should be associated with the claims folder.  

2.  If any records sought are not obtained, including those that are being requested from Dannelly Air Field, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  If any additional relevant records are obtained, the RO should schedule the Veteran for a VA audiological examination or have the audiologist who examined him in December 2011 render another opinion as described below.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the appellant's documented medical history and assertions.  All indicated studies should be reported in detail and correlated to a specific diagnosis.  

The examiner should specifically review evidence in the claims folder, including service and post-service records, and render opinions for the record as to whether, on the basis of the available evidence, it is at least as likely as not (a probability of at least 50 percent) that any currently diagnosed left ear hearing loss disability (a) had its onset in military service as a result of acoustic trauma, or (b) is directly related to any acoustic trauma that the Veteran identifies as having, or event that occurred, during service that might not be reflected in the service treatment records.  

In reaching these opinions, the audiologist should provide a detailed discussion of the Veteran's documented medial history and assertions, and set forth the complete rationale for all conclusions reached in a printed (typewritten) report.  

4.  To help avoid future remand, the RO must ensure that all requested action has been completed to the extent possible, in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  RO compliance with a remand is not discretionary.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

6.  If the claim on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


